


Exhibit 10.19


***** Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*****]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
EXECUTIVE SEVERANCE AGREEMENT
This Executive Severance Agreement (“Agreement”) is made this 30th day of
January, 2015, between Lands’ End, Inc., a Delaware corporation (together with
its successors and Affiliates, the “Company”), and Federica Marchionni
(“Executive”).
WHEREAS, in light of the Company’s size and its visibility as a publicly-traded
company that reports its results to the public, the Company has attracted
attention of other companies and businesses seeking to obtain for themselves or
their customers some of the Company’s business acumen and know-how; and
WHEREAS, the Company and Executive have entered into an employment letter
agreement dated January 30, 2015 (the “Offer Letter”), pursuant to which the
Company has agreed to employ Executive on the terms and conditions contained in
the Offer Letter, which includes Executive entering into this Agreement, and
Executive has agreed to accept such employment on such terms and conditions,
including those obligations contained in this Agreement; and
WHEREAS, the Company shall, in connection with Executive commencing employment
with the Company, share with Executive certain aspects of its business acumen
and know-how as well as specific confidential and proprietary information about
the products, markets, processes, costs, developments, ideas, and personnel of
the Company; and
WHEREAS, the Company shall, in connection with Executive commencing employment
with the Company, imbue Executive with certain aspects of the goodwill that the
Company has developed with its customers, vendors, representatives and
employees; and
WHEREAS, in consideration for Executive commencing employment with the Company
and entering into this Agreement, the Company is extending to Executive the
opportunity to receive severance benefits under certain circumstances as
provided in this Agreement; and
WHEREAS, as additional consideration for entering into this Agreement, the
Company shall grant to Executive restricted stock units pursuant to a Restricted
Stock Unit Agreement entered into between the Company and the Executive, as
referenced in the Offer Letter.
NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements of the parties set forth in this Agreement, the parties
hereto agree as follows:
1.Definitions. As used in this Agreement, the following terms have the meanings
indicated:
a.“Affiliate” means any subsidiary or other entity that, directly or indirectly
through one or more intermediaries, is controlled by Lands’ End, Inc., whether
now existing or hereafter formed or acquired. For purposes hereof, “control”
means the power to vote or direct the voting of sufficient securities or other
interests to elect one-third of the directors or managers or to control the
management of such subsidiary or other entity.

1

--------------------------------------------------------------------------------




b.“Cause” means (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities, which breach (A) is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of the Company and (B) is not remedied in a
reasonable period of time after receipt of written notice from the Board
specifying such breach; (ii) the commission by Executive of a felony; or (iii)
willful fraud or other willful misconduct in connection with Executive’s
employment.
c.“Change in Control” has the same meaning as such term is defined in the
Company 2014 Stock Plan, as amended August 1, 2014.
d.“Competitive Business” means any corporation, partnership, association, or
other person or entity listed on Appendix A, provided that the Company shall
have the right to propose to modify Appendix A, with written notice to
Executive, periodically (but in no event adding more than one company to the
list of entities in any consecutive 24-month period, beginning with the 24-month
period starting as of the date of this Agreement) to include businesses that
engage in marketing, manufacturing or selling apparel and/or home products in
the lines of business of the Company, at a price point similar to that of the
Company, in each case, with the prior written consent of Executive, which
consent shall not be unreasonably withheld.
e.“Code” means the Internal Revenue Code of 1986, as amended.
f.“Confidential Information” means information related to the Company’s
business, not generally known in the trade or industry, which Executive learns
or creates during the period of Executive’s Company Employment, which may
include but is not limited to product specifications, manufacturing procedures,
methods, equipment, compositions, technology, formulas, know-how, research and
development programs, sales methods, customer lists, customer usages and
requirements, personnel evaluations and compensation data, computer programs and
other confidential technical or business information and data that is not
otherwise in the public domain.
g.“Disability” means disability as defined under the Company’s long-term
disability plan (regardless of whether Executive is a participant under such
plan).
h.“Executive’s Company Employment” means the time (including time prior to the
date hereof) during which Executive is employed by any entity comprised within
the definition of “Company”, regardless of any change in the entity actually
employing Executive.
i.“Good Reason” means, without Executive’s written consent, (i) a reduction of
more than ten percent (10%) in the sum of Executive’s annual base salary or
target bonus under the Company’s Annual Incentive Plan (“Target Bonus”);
(ii) Executive’s mandatory relocation to an office outside the Borough of
Manhattan (subject in all instances to Executive’s travel requirements set forth
in the Offer Letter); (iii) Executive no longer being the principal executive
officer of the Company; (iv) failure to nominate Executive for election (or
reelection) to the Board; (v) a material diminution in Executive’s duties or
responsibilities, or the assignment to Executive of duties or responsibilities
materially inconsistent with Executive’s position as principal executive officer
of the Company; or (vi) any other action or inaction that constitutes a material
breach of the terms of the Offer Letter or this Agreement, including failure of
a successor company to assume or fulfill the obligations under the Offer Letter
and this Agreement. In each case, Executive must provide Company with written
notice of the facts giving rise to a claim that “Good Reason” exists for
purposes of this Agreement, within sixty (60) days of the initial existence of
such Good Reason event, and Company shall have the right to remedy such

2

--------------------------------------------------------------------------------




event within sixty (60) days after receipt of Executive’s written notice. “Good
Reason” shall cease to exist, and may not form the basis for claiming any
compensation or benefits under this Agreement, if any of the following occurs:
i
Executive fails to provide the above-referenced written notice of the Good
Reason event within sixty (60) days of its occurrence;

ii
Company remedies the Good Reason event within the above-referenced sixty (60)
day remediation period; or

iii
Executive fails to resign within 180 days of Executive’s written notice of the
Good Reason event.

j.“Restricted Period” means (i) twenty-four (24) months following the Date of
Termination that corresponds to any Separation from Service described in Section
3(a) below or (ii) twelve (12) months following the Date of Termination that
corresponds to any Separation from Service not described in Section 3(a) below.
k.“Salary Continuation” means continuation of base salary, based on Executive’s
annual base salary rate as of the date Executive’s Company Employment terminates
(the “Date of Termination”), payable for a period of twenty-four (24) months
following the Date of Termination (the “Salary Continuation Period”); provided,
however, that if Executive’s Date of Termination occurs within the eighteen (18)
months following a Change in Control, “Salary Continuation” will be at the
annual rate equal to the sum of Executive’s annual base salary rate and the
amount equal to Executive’s Target Bonus, and the “Salary Continuation Period”
will be for a period of thirty (30) months following the Date of Termination.
l.“Section 409A Threshold” means an amount equal to the sum of the following
amounts: (x) two times the lesser of (i) Executive’s base salary for services
provided to the Company as an employee for the calendar year preceding the
calendar year in which Executive has a Separation from Service; or (ii) the
maximum amount that may be taken into account under a qualified plan in
accordance with Code Section 401(a)(17) for the calendar year in which the
Executive has a Separation from Service, and (y) the amount of Executive’s
Salary Continuation that does not otherwise provide for a deferral of
compensation by application of Treasury Regulation Section 1.409A-1(b)(4). In
all events, this amount shall be limited to the amounts specified under Treasury
Regulation Sections 1.409A-1(b)(9)(iii)(A) and 1.409A-1(b)(9)(iii)(B) and the
amount of any payments of Salary Continuation described in Treasury Regulation
Section 1.409A-1(b)(4)(i) or any successors thereto.
m.“Separation from Service” means a “separation from service” with the Company
within the meaning of Code Section 409A (and regulations issued thereunder).
Notwithstanding anything herein to the contrary, the fact that Executive is
treated as having incurred a Separation from Service under Code Section 409A and
the terms of this Agreement shall not be determinative, or in any way affect the
analysis, of whether Executive has retired, terminated employment, separated
from service, incurred a severance from employment or become entitled to a
distribution, under the terms of any qualified retirement plan (including
pension plans and 401(k) savings plans) maintained by the Company.
n.“Specified Employee” means a “specified employee” under Code Section 409A (and
regulations issued thereunder).
o.“Trade Secret(s)” means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value

3

--------------------------------------------------------------------------------




from its disclosure or use, and that is the subject of efforts to maintain its
secrecy that are reasonable under the circumstances.
2.Employment. During Executive’s Company Employment, Executive shall comply with
all generally applicable policies of the Company, including but not limited to
the Company’s Code of Conduct, as such policies may be amended from time to
time. Except as may be otherwise expressly provided in any written agreement
between the Company and Executive other than this Agreement, Executive’s Company
Employment is terminable by either party at will.
3.Severance.
a.If Executive’s Company Employment is involuntarily terminated without Cause,
or if Executive resigns for Good Reason, Executive shall be entitled to the
following:
i
Salary Continuation during the Salary Continuation Period.

ii
Continuation of health, dental and vision coverage for Executive, her spouse and
her dependents, as applicable, at the applicable active employee rate (which
shall be withheld, as applicable, from payments of Executive’s Salary
Continuation) until the end of the pay period that includes the last day of the
Salary Continuation Period, on the same terms as they were provided immediately
prior to the Date of Termination, subject to the Company’s ability to continue
to make these payments without incurring discrimination penalties under the
Patient Protection and Affordable Care Act, Pub. L. No. 111-148, and all
applicable regulations and guidance thereunder. Any such coverage provided
during the Salary Continuation Period shall not run concurrently with the
applicable continuation period in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If Executive becomes
eligible to participate in another medical or dental benefit plan or arrangement
through another employer or spousal plan during such period, the Company shall
no longer pay for continuation coverage benefits and Executive shall be required
to pay the full COBRA premium. Executive is required to notify the Company
within thirty (30) days of obtaining other medical or dental benefits coverage.
Any coverage provided under this Section 3(a)(ii) shall be subject to such
amendments (including termination) of the coverage available to active
participants as the Company shall make from time to time at its sole discretion,
including but not limited to changes in covered expenses, employee contributions
for premiums, and co-payment obligations, and shall be, to the fullest extent
permitted by law, secondary to any other coverage Executive may obtain from
subsequent employment or any other source.

iii
Reasonable outplacement services, mutually agreed upon by the Company and
Executive from those vendors used by Company as of the Date of Termination, for
a period of up to six (6) months or until subsequent employment is obtained,
whichever occurs first.

iv
Notwithstanding any limitation on the payment of benefits upon termination of
employment that may be provided for under its vacation pay policy, Company shall
provide Executive a lump sum payment, promptly after the expiration of the
revocation period set forth in Appendix B, of the unused vacation pay benefits
which Executive had been granted prior to the Date of Termination.


4

--------------------------------------------------------------------------------




Executive shall not be entitled to continuation of compensation or benefits if
Executive’s employment terminates for any other reason, including due to death
or Disability, except as may be provided under any other agreement or benefit
plan applicable to Executive at the time of the termination of Executive’s
employment. Executive shall also not be entitled to Salary Continuation or any
of the other benefits above if Executive does not meet, in all material
respects, the other requirements under, or otherwise materially violates the
terms of, this Agreement, including the requirements under Section 8. Except as
provided in this Section 3, all other compensation and benefits shall terminate
as of the Date of Termination.
b.Subject to subsection (c), Company shall pay Executive the Salary Continuation
due under Section 3(a)(i) in substantially equal installments on each regular
salary payroll date for the Salary Continuation Period, except as otherwise
provided in this Agreement. Salary Continuation payments shall be subject to
withholdings for federal and state income taxes, FICA, Medicare and other
legally required or authorized deductions. For avoidance of doubt, Executive
shall not be obligated to seek affirmatively or accept an employment,
contractor, consulting or other arrangement to mitigate Salary Continuation, and
there shall be no offset against amounts due Executive on account of future
earnings by Executive. Further, to the extent Executive does not execute and
timely submit the General Release and Waiver (in accordance with Section 8) by
the deadline specified therein, or revokes such General Release and Waiver,
Salary Continuation payments shall terminate and forever lapse, and Executive
shall be required immediately to reimburse the Company for any portion of the
Salary Continuation paid during the Salary Continuation Period. To the extent
such Salary Continuation was paid in a calendar year prior to the calendar year
in which such reimbursement is received by the Company, the reimbursement shall
be in the gross amount of such Salary Continuation on a pre-tax-withholding
basis. To the extent such Salary Continuation was paid in the same calendar year
as the reimbursement is received by the Company, the reimbursement shall be in
the net amount of such Salary Continuation on an after-tax-withholding basis. In
the event such reimbursement is required with respect to Salary Continuation
payments that are reported on a Form W-2 for Executive, Executive shall be
solely responsible for claiming any related tax deduction, and the Company shall
not be required to issue a corrected Form W-2.
c.Notwithstanding anything in this Section 3 to the contrary, if the Salary
Continuation payable to Executive during the first six (6) months after
Executive’s Separation from Service would exceed the Section 409A Threshold and
if, as of the date of the Separation from Service, Executive is a Specified
Employee, then payment shall be made to Executive on each regular salary payroll
date during the six (6) months of the Salary Continuation Period until the
aggregate amount received equals the Section 409A Threshold. Any portion of the
Salary Continuation in excess of the Section 409A Threshold that would otherwise
be paid during such six (6) months, and any portion of the Salary Continuation
that is otherwise subject to Section 409A of the Code and is required to be
deferred during such six (6) months, shall instead be paid to Executive in a
lump sum payment on the date that is six (6) months and one (1) day after the
date of Executive’s Separation from Service.
d. If any of the payments or benefits received or to be received by Executive
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) constitute “parachute payments” within the meaning
of Section 280G of the Code and would, but for this paragraph, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then such
payments shall be reduced by

5

--------------------------------------------------------------------------------




the minimum possible amounts until no amount payable to Executive will be
subject to the Excise Tax; provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account federal, state,
local or other income, employment and excise taxes) to which Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account federal, state, local or other
income, employment and excise taxes) to Executive resulting from the receipt of
such payments with such reduction. In applying any such reduction, to the extent
any such payments may be subject to Code Section 409A, the reduction shall first
be applied to any payments of Salary Continuation on a pro rata basis, and next
to the remaining payments on a pro rata basis in proportion to the amount of
such payments that are considered “contingent on a change in ownership or
control” within the meaning of Section 280G of the Code. All calculations and
determinations under this subsection (d) shall be made by an independent
accounting firm or independent tax counsel appointed by the Company whose
determinations shall be conclusive and binding on the Company and the Executive
for all purposes. All fees and expenses of the accounting firm or tax counsel
shall be borne solely by the Company and shall be paid by the Company.
4.Confidentiality. In addition to all duties of loyalty imposed on Executive by
law or otherwise, during the term of Executive’s Company Employment and for two
years following the termination of such employment for any reason, Executive
shall maintain Confidential Information in confidence and secrecy and shall not
disclose Confidential Information or use it for the benefit of any person or
organization (including Executive) other than the Company without the prior
written consent of an authorized officer of the Company (except for disclosures
to persons acting on the Company’s behalf with a need to know such information).
Notwithstanding the foregoing, Executive may disclose Confidential Information
when required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) that requires Executive to
divulge, disclose or make accessible such information. If Executive is so
ordered to divulge Confidential Information, she will give prompt written notice
to the Company in order to allow it the opportunity to object to or otherwise
resist such order.
5.Non-Disclosure of Trade Secrets. During Executive’s Company Employment,
Executive shall preserve and protect Trade Secrets of the Company from
unauthorized use or disclosure; and after termination of such employment,
Executive shall not use or disclose any Trade Secret of the Company for so long
as that Trade Secret remains a Trade Secret. Notwithstanding the foregoing,
Executive may disclose Trade Secrets when required to do so by legal process, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) that requires Executive to divulge, disclose or make accessible such
Trade Secrets. If Executive is so ordered to divulge Trade Secrets, she will
give prompt written notice to the Company in order to allow it the opportunity
to object to or otherwise resist such order.
6.Third-Party Confidentiality. Executive shall not disclose to the Company, use
on its behalf, or otherwise induce the Company to use any secret or confidential
information belonging to persons or entities not affiliated with the Company,
which may include a former employer of Executive, if Executive then has an
obligation or duty to any person or entity (other than the Company) to not
disclose such information to other persons or entities, including the Company.
Executive acknowledges that the Company has disclosed that the Company is now,
and may be in the future, subject to duties to third parties to maintain
information in confidence and secrecy. By executing this Agreement, Executive
consents to be bound by any such duty owed by the Company to any third party.
7.Work Product. Executive acknowledges that all ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, reports, databases, and
any other similar or related information (whether patentable or not) which
relate to the actual or anticipated business, research

6

--------------------------------------------------------------------------------




and development, or existing or known future products or services of the Company
which are or were conceived, developed or created by Executive (alone or jointly
with others) during Executive’s Company Employment, other than the items
described on Exhibit A to the Offer Letter (the “Work Product”), is and shall
remain the exclusive property of the Company. Executive acknowledges and agrees
that all copyrightable Work Product was created in Executive’s capacity as an
employee of Lands’ End, Inc. and within the scope of Executive’s Company
Employment, and thus constitutes a “work made for hire” under the Copyright Act
of 1976, as amended. Executive hereby assigns to Company all right, title and
interest in and to all Work Product, and agrees to perform all actions
reasonably requested by Company to establish, confirm or protect Company’s
ownership thereof (including, without limitation, executing assignments, powers
of attorney and other instruments).
8.General Release and Waiver. Upon or following Executive’s Date of Termination
potentially entitling Executive to Salary Continuation and other benefits under
Section 3 above, Executive will execute a binding general release and waiver of
claims substantially in the form attached as Appendix B (the “General Release
and Waiver”). If the General Release and Waiver is not signed within the time it
requires or is signed but subsequently revoked, Executive will not continue to
receive any Salary Continuation otherwise payable, and shall reimburse any
Salary Continuation previously paid.
9.Noncompetition. During Executive’s Company Employment, and thereafter for the
applicable Restricted Period, Executive shall not, directly or indirectly,
participate in, consult with, be employed by, or assist with the organization,
planning, ownership, financing, management, operation or control of any
Competitive Business.
10.Nonsolicitation. During Executive’s Company Employment and for twelve (12)
months following the termination of such employment for any reason, Executive
shall not, directly or indirectly, either by herself or by providing substantial
assistance to others (i) solicit any employee of the Company to terminate
employment with the Company, or (ii) employ or seek to employ, or cause or
assist any other person, company, entity or business to employ or seek to
employ, any individual who was an employee of Company as of Executive’s Date of
Termination.
11.Future Employment. During Executive’s Company Employment and thereafter for
the applicable Restricted Period, Executive agrees that, before accepting any
future employment, Executive will provide a copy of this Agreement to any
prospective employer of Executive, and Executive hereby authorizes the Company
to do likewise, whether before or after the outset of the future employment.
12.Nondisparagement; Cooperation.
a.During Executive’s Company Employment and for two (2) years following the
termination of such employment for any reason, Executive (i) will not criticize
or disparage the Company or its directors, officers, employees or products, and
(ii) will reasonably cooperate with Company in all investigations, potential
litigation or litigation in which Company is involved or may become involved
with respect to matters that relate to Executive’s Company Employment (other
than any such investigations, potential litigation or litigation between Company
and Executive); provided, that with regard to Executive’s duties under clause
(ii), Executive shall be reimbursed for reasonable travel and out-of-pocket
expenses related thereto, but shall otherwise not be entitled to any additional
compensation. Notwithstanding the foregoing, nothing in this Section 12 shall
prevent Executive from (i) making any truthful statement to the extent, but only
to the extent (A) necessary with respect to any litigation, arbitration or
mediation involving this Agreement or the Offer Letter, including, but not
limited to, the enforcement of this Agreement or the Offer Letter, in the forum
in which such litigation, arbitration or mediation properly takes place or (B)
required by law, legal process or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction over Executive, (ii) making normal competitive statements
any time after the

7

--------------------------------------------------------------------------------




expiration of the applicable Restricted Period and/or (iii) making any
statements in the good faith performance of Executive’s duties to the Company.
b.The Company shall direct its executive officers, its senior human resources
officer and its senior public relations officer upon Executive’s termination of
employment, for two years thereafter not to criticize or disparage or encourage
or induce others to criticize or disparage Executive, provided that such
direction shall except any: (i) truthful statements to the extent (A) necessary
with respect to any litigation, arbitration or mediation involving this
Agreement or the Offer Letter, in the forum in which such litigation,
arbitration or mediation properly takes place or (B) required by law, legal
process or by any court, arbitrator or mediator or legislative body (including
the committee thereof) with apparent jurisdiction over the Company or the
applicable officer; and/or (ii) normal competitive statements during any period
after the termination of Executive’s employment.
13.Indemnification. The Company shall continue and maintain a directors and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for its executive officers, and shall provide Executive
with a form of indemnification agreement on the same terms as it provides to any
other senior executive officer of the Company, to the extent the Company elects
to provide any such agreement to any such officer.
14.Notices. All notices, request, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (or received, as applicable) upon the calendar date when delivered by hand
or when mailed by United States certified or registered mail with postage
prepaid addressed as follows:
a.If to Executive, to the address set forth by Executive on the signature page
of this Agreement or, subsequent to the date of this Agreement, to the last
address (if any) which Executive has furnished to the Company in writing
pursuant to the above.
b.If to the Company, to the attention of the Company’s General Counsel at the
address set forth on the signature page of this Agreement or to such other
person or address as the Company shall furnish to Executive in writing pursuant
to the above
15.Enforceability; Expiration of Certain Covenants. Executive recognizes that
irreparable injury may result to the Company, its business and property, and the
potential value thereof in the event of a sale or other transfer, if Executive
breaches any of the restrictions imposed on Executive by this Agreement, and
Executive agrees that if Executive shall engage in any act in violation of such
provisions, then the Company shall be entitled, in addition to such other
remedies and damages as may be available, to an injunction prohibiting Executive
from engaging in any such act; provided, however, that notwithstanding any
provision of this Agreement to the contrary, on and after the first anniversary
of the Date of Termination, Executive may elect, by written notice to the
Company, to forfeit all rights to the payments and benefits otherwise to be
provided under Section 3 of this Agreement between the date of such notice
through the end of the Salary Continuation Period, in which case the
restrictions imposed on Executive under Section 9 of this Agreement shall cease
to apply to Executive immediately upon receipt by the Company of such notice.
16.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon and enforceable by Lands’ End, Inc., its successors and Affiliates.
17.Validity. Any invalidity or unenforceability of any provision of this
Agreement is not intended to affect the validity or enforceability of any other
provision of this Agreement, which the parties intend to be severable and
divisible, and to remain in full force and effect to the greatest extent
permissible under applicable law.
18.Choice of Law; Jurisdiction. Except to the extent superseded or preempted by
federal U.S. law, the rights and obligations of the parties and the terms of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York, but without

8

--------------------------------------------------------------------------------




regard to the State of New York’s conflict of laws rules. The parties further
agree that the state and federal courts in New York City, New York, shall have
exclusive jurisdiction over any claim which is any way arises out of Executive’s
employment with the Company, including but not limited to any claim seeking to
enforce the provisions of this Agreement.
19.Section 409A Compliance. To the extent that a payment or benefit under this
Agreement is subject to Code Section 409A, it is intended that this Agreement as
applied to that payment or benefit comply with the requirements of Code Section
409A, and the Agreement shall be administered and interpreted consistent with
this intent. Notwithstanding any provision of this Agreement to the contrary,
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Section 409A, references to Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to Executive’s “separation from service” (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Company. Whenever payments under
this Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A. With respect to
any reimbursement or in-kind benefit arrangements of the Company that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year, (ii) any reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
20.Miscellaneous. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement may be
modified only by a written agreement signed by Executive and a duly authorized
officer of the Company.
[END OF DOCUMENT. SIGNATURES ON NEXT PAGE.]







9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
EXECUTIVE
/s/ Federica Marchionni    
Federica Marchionni    


Address:        


____________________________________




LANDS’ END, INC.




By: /s/ Josephine Linden    
Name: Josephine Linden
Its: Chair, Board of Directors


5 Lands’ End Lane
Dodgeville, WI 53595





10

--------------------------------------------------------------------------------




Appendix A
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 
[*****] 1 




1


Confidential material redacted and filed separately with the Securities and
Exchange Commission.


A-1

--------------------------------------------------------------------------------




Appendix B
NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MUST DELIVER A SIGNED COPY TO LANDS’ END BY NO LATER THAN
THE THIRTIETH (30TH) DAY AFTER YOUR LAST DAY OF WORK TO THE GENERAL COUNSEL,
LANDS’ END, INC., 5 LANDS’ END LANE, DODGEVILLE, WISCONSIN 53595. YOU MAY REVOKE
THE GENERAL RELEASE AND WAIVER WITHIN SEVEN (7) DAYS AFTER SIGNING. ANY
REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY SUBMITTED IN WRITING TO THE
GENERAL COUNSEL AT THE ADDRESS SET FORTH ABOVE. YOU MAY WISH TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS DOCUMENT.
GENERAL RELEASE AND WAIVER
In consideration of the severance benefits that are described in the attached
Executive Severance Agreement that I previously entered into with Lands’ End,
Inc. dated January 30, 2015 (the “ESA”), I, for myself, my heirs,
administrators, representatives, executors, successors and assigns, do hereby
release Lands’ End, Inc., its current and former agents, subsidiaries,
affiliates, related organizations, employees, officers, directors, shareholders,
attorneys, successors, and assigns (collectively, “Lands’ End”) from any and all
claims of any kind whatsoever, whether known or unknown, arising out of, or
connected with, my employment with Lands’ End and the termination of my
employment. Without limiting the general application of the foregoing, this
General Release & Waiver releases, to the fullest extent permitted under law,
all contract, tort, defamation, and personal injury claims; all claims based on
any legal restriction upon Lands’ End’s right to terminate my employment at
will; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.; the
Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.; the Americans
with Disabilities Act, 42 U.S.C. §§ 12101 et seq.; the Rehabilitation Act of
1973, 29 U.S.C. §§ 701 et seq.; the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”); 29 U.S.C. § 1985; the Civil Rights
Reconstruction Era Acts, 42 U.S.C. §§ 1981-1988; the National Labor Relations
Act, 29 U.S.C. §§ 151 et seq.; the Family & Medical Leave Act, 29 U.S.C. §§ 2601
et seq.; the Immigration & Nationality Act, 8 U.S.C. §§ 1101 et seq.; Executive
Order 11246 and all regulations thereunder; the Wisconsin Fair Employment Act,
Wis. Stat. §§ 111.31-111.395; the Wisconsin Family & Medical Leave Act, Wis.
Stat. § 103.10; the Wisconsin Worker’s Compensation Act, Wis. Stat. Ch. 102; the
New York State Human Rights Law; the New York City Administrative Code; and any
and all other state, federal or local laws of any kind, whether administrative,
regulatory, statutory or decisional.


This General Release & Waiver does not apply to any claims that may arise after
the date I sign this General Release & Waiver. Also excluded from this General
Release & Waiver are (1) any claims that cannot be waived by law, including but
not limited to my right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission and (2) my rights or
claims to indemnification, to coverage under directors and officers liability
insurance, to payments and benefits under the ESA and to the benefits accrued
under benefit plans maintained by Lands’ End and governed by ERISA or otherwise
payable under Land’s End’s compensation and benefits plans and programs in
accordance with their terms. I do, however, waive any right to any monetary or
other relief flowing from any agency or third-party claims or charges, including
any charge I might file with any federal, state or local agency. I warrant and
represent that I have not filed any complaint, charge, or lawsuit against Lands’
End with any governmental agency or with any court.
I also waive any right to become, and promise not to consent to become a
participant, member, or named representative of any class in any case in which
claims are asserted against Lands’ End that are

B-1

--------------------------------------------------------------------------------




related in any way to my employment or termination of employment at Lands’ End,
and that involve events that have occurred as of the date I sign this General
Release and Waiver. If I, without my knowledge, am made a member of a class in
any proceeding, I will opt out of the class at the first opportunity afforded to
me after learning of my inclusion. In this regard, I agree that I will execute,
without objection or delay, an “opt-out” form presented to me either by the
court in which such proceeding is pending, by class counsel or by counsel for
Lands’ End.
I have read this General Release and Waiver and understand all of its terms.
I have signed it voluntarily with full knowledge of its legal significance.
I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release & Waiver.
I was given at least twenty-one (21) days to consider signing this General
Release & Waiver. I agree that any modification of this General Release & Waiver
Agreement will not restart the twenty-one (21) day consideration period.
I understand that if I sign the General Release & Waiver, I can change my mind
and revoke it within seven (7) days after signing it by notifying the General
Counsel of Lands’ End in writing at Lands’ End, Inc., 5 Lands’ End Lane,
Dodgeville, Wisconsin 53595. I understand the General Release & Waiver will not
be effective until after the seven (7) day revocation period has expired.
I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by Lands’ End and that Lands’ End expressly
denies any wrongdoing or liability.
Date: SAMPLE ONLY-DO NOT DATE
Signed by:SAMPLE ONLY-DO NOT SIGN
Witness by:SAMPLE ONLY-DO NOT SIGN




B-2